Citation Nr: 0835265	
Decision Date: 10/15/08    Archive Date: 10/27/08	

DOCKET NO.  05-28 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
prior to October 22, 2005, and in excess of 40 percent from 
that date forward, for the veteran's service-connected 
recurrent back strain with thoracic scoliosis ("thoracolumbar 
spine disability").


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1973 to 
March 1994.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the claim for entitlement 
to an increased rating.  In a February 2006 rating decision, 
the RO increased the veteran's disability rating to 
40 percent, effective from October 22, 2005.  Since the RO 
did not assign the maximum disability rating possible for the 
period prior to October 22, 2005, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal). 


FINDINGS OF FACT

1.  Prior to October 22, 2005, the veteran's range of motion 
was measured as follows:  forward flexion of 75 degrees; 
extension of 30 degrees; lateral flexion of 25 degrees; and 
rotation of 25 degrees.

2.  From October 22, 2005, the veteran's thoracolumbar spine 
disability was not manifest by ankylosis. 

3.  At no time during the rating period has the veteran's 
thoracolumbar spine disability been manifest by any 
neurological symptoms.  




CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
prior to October 22, 2005, and in excess of 40 percent from 
that date forward, have not been met.  38 U.S.C.A. §§ 5107, 
1155, (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.40, 
4.45, 4.71 and Diagnostic Codes 5237, 5243 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Generally, an evaluation 
of the extent of impairment requires consideration of the 
whole recorded history (38 C.F.R. §§ 4.1, 4.2), but when, as 
here, service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Thus, staged 
ratings may be assigned if the severity of the disability 
changes during the relevant rating period.  Here, the RO 
established staged ratings based on the objective medical 
evidence obtained in the two compensation and pension (C&P) 
examinations that were conducted.  Those staged ratings are 
continued here.  

In the absence of ankylosis or neurological manifestations, 
the highest rating that can be assigned to a disability of 
the thoracolumbar spine is a 40 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5237; General Rating 
Formula for Diseases and Injuries of the Spine (ratings 
higher than 40 percent for ankylosis); Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
(rating higher than 40 percent if neurological 
manifestations).  The record contains no evidence of 
ankylosis.  January 2007 C&P Exam (in his thoracolumbar 
spine, veteran manifested forward flexion, extension, lateral 
rotation and lateral flexion).   Nor are there neurological 
manifestations of the veteran's thoracolumbar spine 
disability.  January 2007 C&P Exam (there is radiculopathy of 
the cervical spine; otherwise, full motor strength in lower 
extremities, normal sensory exam, reflexes 2+, negative 
Lasegue's sign, negative Hoffman sign, negative Spurling 
sign).  In a February 2006 rating decision, the RO assigned a 
40 percent disability rating to the veteran's thoracolumbar 
spine disability.  Since the veteran has been assigned the 
maximum schedular rating possible, no increased rating is 
warranted for the period from October 22, 2005, forward.  

The veteran's representative argues that a higher disability 
rating should be assigned on the basis of the veteran's 
limitation of function due to pain.  In this regard, he 
relies upon 38 C.F.R. §§ 4.40 and 4.45 to assert that a 
higher disability rating is available.  The Board recognizes 
that the veteran has complaints of pain with respect to his 
thoracolumbar spine disability.  However, if a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 
4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  Thus, for the period from October 22, 2005, forward, 
no increased rating is warranted.  

As for the period prior to October 22, 2005, the veteran has 
been assigned a disability rating of 20 percent.  The only 
higher disability rating, in the absence of ankylosis or 
neurological manifestations, is a 40 percent rating for 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  38 C.F.R. § 4.71a.  But the June 2004 C&P spine 
examiner determined that the veteran's forward flexion of the 
thoracolumbar spine was 75 degrees.  Thus, the veteran's 
condition does not meet the schedular requirements for a 
higher rating.  

The veteran's representative asserts that a higher rating 
should be assigned on the basis of limited functional 
movement.  But the record does not show that during this 
rating stage, the veteran experienced limitations of motion 
due to pain of the thoracolumbar spine.  Indeed, the record 
is replete with references of the veteran's complaints about 
his cervical spine and how he experienced muscle spasms and 
increased tension in his neck and the inability to move his 
neck during flare-ups.  
But with respect to the thoracolumbar spine, there is very 
little evidence.  During the June 2004 C&P spine examination, 
the veteran complained that he had mild pain on forward 
flexion of the thoracolumbar spine.  And while the pain was 
greater on flexion than extension, the veteran was still able 
to move forward to 75 degrees, which is considerably more 
motion than the 30 degrees described in the criteria for a 40 
percent rating.  In addressing the issues of functional 
limitation due to pain, the June 2004 C&P examiner noted that 
the veteran experienced only a mild amount of pain on range 
of motion at the examination.  The examiner explained that it 
was conceivable the pain could further limit function, 
particularly after being on his feet all day, but he could 
not attempt to express any of that in terms of specific 
measurements on the limitation of motion.  As a result, there 
is no objective evidence to support an increased rating 
greater than that already assigned.  

In any event, the veteran was assigned a 20 percent 
disability rating for his limitation of motion of the 
thoracolumbar spine, but his limitation of motion 
measurements reflect a disability less than that required for 
a 20 percent rating.  For example, for a 20 percent 
disability rating, forward flexion of the thoracolumbar spine 
would be greater than 30 degrees but not greater than 60 
degrees.  Yet this veteran had flexion of 75 degrees.  
Alternatively, a 20 percent rating is assigned when a veteran 
has combined range of motion of the thoracolumbar spine not 
greater than 120 degrees.  Yet this veteran had a combined 
range of motion of 205 degrees.  Since a 20 percent rating 
was assigned to this veteran's disability, the Board finds 
that any limitation of function due to pain or during flare-
ups is adequately compensated by the 20 percent rating 
already assigned.  

It is possible under Diagnostic Code 5243, which governs 
ratings for intervertebral disc syndrome, for a veteran to 
receive a separate neurological rating for neurological 
manifestations of his thoracolumbar spine disability.  Here, 
however, neither the June 2004 C&P spine examiner nor the 
January 2007 C&P spine examiner found any neurological 
manifestations of the veteran's thoracolumbar spine 
disability.  Nor is there any evidence of such manifestations 
in any medical treatment records.  As a result, an increased 
rating is not available on the basis of neurological 
symptoms.  

The veteran claims that his thoracolumbar spine disability is 
worse, so he should receive a higher rating.  But since he is 
a lay person, he is not competent to provide a medical 
judgment as to the degree of severity of his disability.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a lay person 
is not competent to give evidence of matters that require 
medical knowledge).   

Finally, the doctrine of reasonable doubt does not change the 
outcome here.  When there is an approximate balance of 
positive and negative evidence about a claim, reasonable 
doubt should be resolved in the claimant's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Here, the record 
contains no medical data for the period prior to October 22, 
2005, to show that the schedular criteria for a higher rating 
was met.  Nor is there any evidence to show that there are 
neurological manifestations of the disability at any time 
during either stage.  There are only subjective complaints of 
pain that the Board has found are adequately compensated by 
the rating already assigned.  Since the evidence against the 
claim outweighs the evidence in favor, there is no reasonable 
doubt to resolve.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  If the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44. 

The RO's letters of April 2004 and of May 2004, describing 
the evidence needed to support the veteran's claim were 
timely mailed before the September 2004 rating decision.  
They described the evidence necessary to substantiate an 
increased rating claim, identified what evidence VA was 
collecting, requested the veteran to send in particular 
documents and information, and identified what evidence might 
be helpful in establishing his claim.  Those letters did not 
meet all of the requirements of Vazquez-Flores.  Although the 
veteran has not raised any notice issues, the failure to 
provide complete, timely notice to the veteran raises a 
presumption of prejudice, so that VA has the burden to 
establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
original letters because after those flaws were cured, for 
the most part, in an enclosure with the September 2007 cover 
letter to the supplemental statement of the case, the veteran 
submitted notice to VA that he had no additional evidence to 
substantiate his claim.  Since the veteran had an adequate 
opportunity to participate in the adjudication of his claim, 
any delay in sending him proper notice is harmless.  Overton 
v. Nicholson, 20 Vet. App. 427, 439-444 (2006) (failure to 
provide timely notice is harmless if the claimant had a 
meaningful opportunity to participate in the processing of 
the claim).  Although the veteran was not provided specific 
notice as to the Diagnostic Code(s) under which his 
disability is rated, a reasonable person would have 
understood what was needed.  The relevant diagnostic codes 
were included in the June 2005 statement of the case, and the 
veteran's August 2005 substantive appeal indicates that he 
reviewed this document.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving the veteran's claims folder (which contained his 
service treatment records), by obtaining the VA medical 
treatment records requested by the veteran, and by conducting 
two C&P examinations.  


ORDER

A disability rating in excess of 20 percent prior to October 
22, 2005, and in excess of 40 percent from that date forward 
for the veteran's service-connected recurrent back strain 
with thoracic scoliosis is denied.


	                        
____________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


